Citation Nr: 0106911	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The veteran testified at a hearing at the RO in November 
1999.  At the hearing, the veteran withdrew from appellate 
consideration the issue of entitlement to higher rating for 
residuals of a right ankle fracture.  Accordingly, the Board 
will not consider that issue in conducting its appellate 
review.  38 C.F.R. § 20.204(b), (c) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's residuals of a fractured right wrist are 
manifested by limitation of dorsiflexion to 40 degrees and 
palmar flexion to 80 degrees with subjective complaints of 
pain and weakness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fractured right wrist have not been met.  38 
U.S.C.A. § 1155 (West 1991), (Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board has reviewed the record and finds that in December 
1997, the RO contacted the veteran and advised him of the 
evidence necessary to pursue a successful claim.  The veteran 
submitted additional documents, and underwent VA medical 
examination.  It is concluded that all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained, and there is no further development needed to 
satisfy the duty to assist.  Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran's claim for a higher evaluation for his right 
wrist is an original claim that was placed in appellate 
status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A review of the veteran's service medical records (SMRs) 
reveals that he suffered a nondisplaced fracture of the 
distal radius in December 1985.  A discharge summary dated in 
January 1986 reported that the right wrist showed very 
minimal swelling and no deformity and had normal 
neurovascular function.  A second discharge summary, dated in 
March 1986, reported that x-rays of the right wrist showed a 
reduced fracture with good alignment.  The summary also 
reported that the veteran had a good range of motion of the 
wrist without any tenderness.  The remainder of the SMRs are 
negative for any further complaints or treatment involving 
the right wrist.  The veteran waived a separation physical 
examination.

The veteran submitted his claim for compensation benefits in 
November 1997.  He did not list any source of postservice 
treatment for his right wrist.  

The veteran was afforded a VA orthopedic examination in May 
1998.  He related a history of his injury in service.  He 
said that he had not sought any medical treatment since then 
for his wrist.  The veteran related that he was having 
minimal problems with his wrist.  He took Ibuprofen, as 
needed, for pain.  The examiner reported that, 
neurologically, motor and sensory were intact for the wrist 
with excellent grip strength.  The wrist was not swollen.  
There was a minor calcific knot to the posterior aspect of 
the wrist.  The range of motion of the wrist revealed 
dorsiflexion to 70 degrees, palmar flexion to approximately 
60 degrees.  The examiner stated that ulnar and radial 
deviation were carried out to normal parameters.  A x-ray of 
the right wrist was interpreted to show probable post-
traumatic change involving the right ulnar styloid.  There 
were no early degenerative changes.  The final examination 
diagnosis was status post fracture right wrist.

The veteran was granted service connection for residuals of 
his right wrist fracture in June 1998.  He was assigned a 
noncompensable disability rating.  The rating was effective 
as of the date of the claim, November 24, 1997.

The veteran submitted his notice of disagreement (NOD) in May 
1999.  At the time he asserted that his right hand was always 
going to sleep and was bothersome.  He also said it would be 
weak and sore.  The veteran added that he used his hands a 
lot as an electrician and that he had problems with putting a 
lot of pressure on his hand without pain.  

The veteran was afforded a VA orthopedic examination in 
October 1999.  Most of the veteran's physical complaints 
related to his service-connected ankle problem.  In regard to 
his right wrist, the veteran said that he felt there was a 
decrease in grip strength compared to what it used to be and 
compared to his left hand.  Physical examination reported 
that the wrist was not swollen.  There was a small elevated 
firm knot overlying the dorsal aspect of the base of the hand 
near the wrist joint.  The veteran could palmar flex his 
wrist to normal parameters and dorsiflex it to approximately 
40 degrees.  The vascular and neurological status was 
reported as appearing to be normal.  A x-ray of the right 
wrist was interpreted to show ununited ossicle versus sequela 
of previous trauma; otherwise normal right wrist.  The 
examination diagnosis was status post fracture of the right 
wrist, ulnar styloid, remote with minimal residual.

The veteran submitted private treatment records from Nielsen 
Chiropractic health Center.  The records were for a period 
from February 1997 to September 1999.  However, they did not 
contain evidence pertinent to the issue on appeal.

The veteran testified at a hearing at the RO in November 
1999.  The veteran testified that he experienced pain in his 
wrist off and on.  He said that he used a screwdriver on the 
job about 50 percent of the time and the constant twisting 
caused him problems.  He said that he could not put any 
pressure on his wrist as a brace to get up off the floor or 
to pull himself up a ladder.  He felt that his left hand had 
become his dominant hand since his accident.  He sometimes 
would apply ice or heat as appropriate to relieve pain.  The 
veteran also said that medication he took for his back 
problem helped to relieve his wrist pain.  He said that he 
could move his wrist without pain but experienced pain when 
applying pressure, such as using it to get up.  

The veteran was afforded a VA orthopedic examination in 
February 2000.  However, the examination related to 
evaluation of the veteran's lumbar spine.  There were no 
findings pertinent to the issue on appeal.

The veteran's right wrist disability was increased to 10 
percent by way of a rating decision dated in May 2000.  The 
effective date of the rating was established as May 13, 1999, 
the date the veteran's NOD was received.  The RO reasoned 
that this represented the veteran's first assertion of an 
increase in his right wrist disability.

II.  Analysis

The veteran's right wrist disability is evaluated under 
Diagnostic Code 5215 pertaining to limitation of motion of 
the wrist.  38 C.F.R. § 4.71a (2000).  Under Diagnostic Code 
5215 a maximum rating of 10 percent rating is assigned for 
limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion in line with forearm.  Further 
the standardized range of motion for the wrist is plantar 
flexion to 80 degrees and dorsiflexion to 70 degrees.  38 
C.F.R. § 4.71, Plate I.

As is apparent from the medical evidence of record, the 
limitation of motion of the veteran's wrist does not reach a 
compensable level under Diagnostic Code 5215, and there is no 
medical evidence of ankylosis to warrant consideration under 
Diagnostic Code 5214.  However, the RO has already assigned 
the veteran a 10 percent rating based on his testimony and 
complaints of pain and weakness.  Accordingly, as the veteran 
has been assigned the maximum rating available for his right 
wrist disability, his claim for a higher rating must be 
denied.  There is no evidentiary basis for assigning a higher 
disability rating for pain.  See Spencer v. West, 13 Vet. 
App. 376, 382 (2000) (a claimant cannot obtain a rating 
greater than 10 percent under Diagnostic Code 5215 for 
functional loss due to pain); Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (to the same effect).

In regard to the staged rating for the right wrist 
disability, the Board notes that the RO assigned an effective 
date of May 13, 1999, for the compensable rating.  The Board 
does not find any basis for an earlier date for the 
compensable rating.  The veteran expressed disagreement with 
his original noncompensable rating at that time and argued 
that his disability was more severe than the rating afforded 
to him.  The October 1999 VA examination reported minimal 
findings but did show a decrease in dorsiflexion from the 
earlier examination and the veteran testified as to further 
problems with weakness.  These clinical findings and the 
veteran's testimony represented a change from the status of 
the record in June 1998 when the initial disability rating 
was assigned.  At that time the veteran said that he had 
minimal problems with his wrist, his grip strength was found 
to be excellent and his range of motion of the wrist was 
greater than in October 1999. 

The RO assigned the May date for the increase because the 
veteran reported his symptoms as worse at that point.  In 
light of all of the evidence of record, this affords the 
veteran as early as an effective date for the 10 percent 
rating as can be fairly determined.  It was his first 
expression that his disability was more severe than 
represented by his initial noncompensable rating.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured right wrist is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

